DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/26/2021.  Claims 1-7 are now pending.  
Allowable Subject Matter

3.	Claims 1-7 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Igarashi et al. (US 2013/0040157), Nakazawa et al. (US 2015/0152256) and Kani (US 2013/0065001).
Igarashi et al. disclose a resin composition comprising a saponified ethylene-vinyl acetate copolymer (EVOH having ethylene content of from 20 to 65 mol%), a saponified ethylene-vinyl acetate copolymer having ethylene content of from 68 to 98 mol%, and 0.000001 to 1 parts by weight of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0050], [0094], [0095]).
Nakazawa et al. disclose a resin composition comprising an ethylene-vinyl alcohol copolymer having ethylene content of from 20 to 50 mol%), an ethylene-vinyl alcohol copolymer having ethylene content of from 30 to 60 mol%, and 0.01 to 500 ppm of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0081], [0086]).
Kani discloses a resin composition comprising an EVOH resin having a blend of EVOH resins having different ethylene content, and 0.000001 to 1 parts by weight of a 
	Thus, Igarashi et al., Nakazawa et al. and Kani do not teach or fairly suggest the claimed ethylene-vinyl alcohol copolymer composition comprising: (A) an ethylene-vinyl alcohol copolymer comprising two or more ethylene-vinyl alcohol copolymers having different ethylene structural unit contents; and (B) at least one sorbic acid ester selected from the group consisting of methyl sorbate and ethyl sorbate; wherein the at least one sorbic acid ester (B) is present in an amount of 0.00001 to 10 ppm based on a weight of the ethylene-vinyl alcohol copolymer composition.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUI H CHIN/Primary Examiner, Art Unit 1762